Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Applicant’s arguments, filed 12/24/2020, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 12/24/2020, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicant’s amendment amended claims 1-2, 5, 7-8, and 10.
Applicant’s amendment cancelled claims 3-4, 6, and 9.
Applicant’s amendment entered new claims 11-13.
Applicant’s amendment left claims 4-8 and 13-16 as originally filed.
Claims 1, 3-9, and 11-16 are the current claims hereby under examination. 
Claim Objections – New and Withdrawn
Claim 1 is objected to because of the following informalities: 
Please change “a material which prevent” in line 10 to read “a material which prevents” 
Response to Arguments
Applicant’s amendments to claims 2, 5, 7-8, and 10, see Claims, filed 12/24/2020, have corrected the informalities presented in the non-final rejection regarding using consistent terminology for antecedent basis. The claim objections to claims 2, 5, 7-8, and 10 have therefore been withdrawn. 
	Applicant’s cancellation of claims 3-4, 6, and 9, see Claims, filed 12/24/2020, overcome the claim objections previously presented. The claim objections to claims 3-4, 6, and 9 have therefore been withdrawn.
Claim Rejections - 35 USC § 112 – New and Withdrawn
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following rejection is being newly applied which was necessitated by amendment.
Claims 2 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, the claim states that “said at least one lace guide and said dial are set in the middle of said cuff.” However, newly amended claim 1, from which claim 2 is dependent, states that “said at least one lace guide and said dial are fixed on said opposite edges of said cuff.” It appears contradictory for the lace guide(s) and dial to be fixed at both an opposite edge and at the middle of the cuff at the same time. It is unclear where the lace guide(s) and dial are set. For the purpose of examination, the dial and lace guide(s) can be placed either in the middle or on the edge. 
Regarding Claim 12, the term “to tightly secure” in newly entered claim 12 is a relative term which renders the claim indefinite.  The term "to tightly secure" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear the degree of tightening required to satisfy the limitation of “tightly.” For the purpose of examination, “to tightly secure” will be interpreted as any device that tightens.
Response to Arguments
Applicant’s amendments to claims 1 and 7, see Claims, filed 12/24/2020, have been considered. Claim 1 was amended to remove the language “based on a dial” and claim 7 was amended to include proper antecedent basis for the limitation “said at least one lace.” The 112(b) rejection of claims 1 and 7 are therefore withdrawn.
Applicant’s cancellation of claims 3-4, and 6, see Claims, filed 12/24/2020, overcome the claim objections previously presented. The claim objections to claims 3-4, 6, and 9 have therefore been withdrawn.
Claim Rejections - 35 USC § 102 – Withdrawn
Response to Arguments
Applicant’s arguments with respect to the 102 rejection of claims 1-2, 5, and 7-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The applicant’s amendment to claim 1 necessitated a newly applied rejection presented below.
Applicant’s cancellation of claim 9, see Claims, filed 12/24/2020, overcome the claim rejection previously presented. The 102 rejection of claim 9 has therefore been withdrawn.
The following rejection is being newly applied which was necessitated by amendment.
Claim Rejections - 35 USC § 103 – New and Withdrawn
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5, 7, 10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (JP 2011019721 A) and in view of Ono (JP 2015217099 A) and Hammerslag (US 20030204938 A1).
Regarding Claim 1, Kondo teaches a blood pressure monitoring cuff comprising: 
a cuff ([0025], armband main body 11) having opposite edges ([0025], first end portion 20 and second end 21) to be wrapped around a user's arm ([0027], brought into close contact with the entire circumference of the upper arm) said cuff comprising an upper laver ([0020], outer cloth 16) and a lower layer ([0020], inner cloth 17);
an air bag ([0027], air bag 14) located between said upper laver (See figure 3, air bag 14 located between layers 16 and 17) and said lower layer ([0023], the inner cloth 17 is arranged inside the air bag 14 so as to be between the inserted measurement site and the air bag 14);
[0026], wire 12), at least one lace guide ([0024], guide plate 18), and a dial ([0032], winding member 64);
a lace support ([0053], backing member 15) located between said upper laver and said air bag (See Fig. 3, the backing member 15 is located between air bag 14 and outer layer 16);
wherein, by rotating said dial said at least one lace is winded up on said dial ([0049], the wire 12 is wound up by the take-up member 64), thereby changing the circumference of said cuff ([0050], the wire 12 is wound up to reduce the inner diameter of the armband portion body 11. Changes the inner diameter results in a change in circumference).
However, Kondo does not disclose wherein said at least one lace guide and said dial are fixed on said opposite edges of said cuff and said lace support is made of a material which prevents the tangling of said at least one lace. 
Ono teaches a blood pressure measuring cuff wherein at least one lace guide ([0053], first holding unit) and said dial ([0053], tightening adjustment unit 104) are fixed on said opposite edges (See Fig. 14) of a cuff ([0069], cuff 30). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cuff disclosed by Kondo to include the guide and dial on opposite edges of the cuff as taught by Ono to provide a tightening mechanism that with an appropriate tightening force for various diameters of the measurement site (Ono [0042]).
Hammerslag teaches a lacing system wherein said lace support ([0079], top guide members 50) is made of a material ([0088], The guide members 50 and 52 are preferably substantially rigid to prevent bending and kinking of the guide members 50, 52 and/or the lace 23 within any of the guide members 50 and 52 as the lace 23 is tightened) which prevent the tangling ([0079], prevent binding of the lace) of said at least one lace. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lace guide as disclosed by Kondo to include Hammerslag [0079]). 
Regarding Claim 2, modified Kondo teaches the blood pressure monitoring cuff as described in claim 1 above, and Ono further teaches wherein at least one lace guide and said dial are set in the middle of said cuff (See Fig. 3, winding member 64 is set in the middle of the cuff).
Regarding Claim 5, modified Kondo teaches the blood pressure monitoring cuff as described in Claim 1 above, wherein Kondo further discloses that the length of said at least one lace is greater than or equal to 10 cm (See Fig. 2, the [lace] winds around the cuff 2.5 times making it much greater than 10 cm).
Regarding Claim 7, modified Kondo teaches the blood pressure monitoring cuff as described in claim 1 above, and Kondo further discloses wherein said at least one lace (wire 12) of said lacing system is set in between upper and lower layer of said cuff (see Fig. 3, wire 12 set between outer cloth 16 and inner cloth 17).
Regarding Claim 10, modified Kondo teaches the blood pressure monitoring as described in claim 1 above, and Kondo further discloses wherein said blood pressure monitor cuff is having a digital blood pressure monitor ([0016], As for this indicatory department 31, it is possible, for example to use the Liquid Crystal Display, as shown in Figure 1).
Regarding Claim 12, modified Kondo teaches the blood pressure monitoring cuff as described in claim 1 above, and Kondo further discloses wherein said lacing system adapted to tightly secure said cuff on a user's arm ([0051], adjusting the inside diameter of arm band, itself 11 easily furthermore it is possible air sack 14 of arm band itself 11 over all around arm T to make stick securely) to take the measurement ([0036], the wire 12 can surely hold the air bag 14 so as not to bulge outward in the radial direction, and the blood pressure measurement is accurate and easy).
First part 101 and second part 102) are connected to each other (See Fig. 3A) in a ring shape ([0017], cuff is wound around the measurement site (the front-rear direction in the figure)).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo, Ono, and Hammerslag as applied to claim 1 above, and further in view of Fitzsimmons (US 20140371607 A1).
Regarding Claim 8, modified Kondo teaches the blood pressure monitoring cuff as described in claim 1 above.
However, modified Kondo does not explicitly teach wherein the length of said upper laver and said lower laver are greater than 5 cm. Fitzsimmons teaches a blood pressure monitoring cuff wherein a length of an upper laver and said lower laver ([0035], the cuff 620 has a [lower layer] 660 and an [upper layer] 662) are greater than 5 cm ([0033], the length of the cuff would be sized to accommodate an upper-arm circumference between 22 cm and 32 cm--and thus would be longer than 22 cm-32 cm). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cuff body as disclosed by Kondo to include the length requirements as taught by Fitzsimmons to accommodate the upper arm of an average subject and provide addition length for wrapping and securement (Fitzsimmons [0033]). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo, Ono, and Hammerslag as applied to claim 1 above, and further in view of Mather US 20170099932 A1
Regarding Claim 11, modified Kondo teaches the blood pressure monitoring cuff as described in claim 1 above.
However, Kondo does not disclose wherein said at least one lace support is made of a stiff material including but not limited to rubber. Mather teaches a lacing system wherein at least one lace support ([0048], guide component 170) is made of a stiff material including but not limited to rubber [0048], guide component 170 can be made of, for example, molded rubber). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lace support as disclosed by Kondo to be a molded rubber as taught by Mather to increase ease of use by preventing the lace to change direction without kinking (Mather [0048]).
Response to Arguments
Applicant’s cancellation of claims 3-4 and 6, see Claims, filed 12/24/2020, overcome the claim rejection previously presented. The 103 rejection of claims 3-4 and 6 has therefore been withdrawn.
Applicant’s arguments regarding the previously present 103 rejection of newly amended claim 10 has been considered but is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER H CONNOR/Examiner, Art Unit 3791        

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791